Citation Nr: 0835134	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-09 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a throat disorder 
due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk




INTRODUCTION

The veteran had active service from June 1945 to July 1948.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan which denied the benefits sought on 
appeal.  The veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service and is 
not shown to be causally or etiologically related to service.

3.  A throat disorder did not manifest in service and is not 
shown to be causally or etiologically related to service, to 
include as due to radiation exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1153 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  A throat disorder was not incurred in or aggravated 
during active service, to include as due to ionizing 
radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.311 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims of entitlement to 
service connection for hearing loss and a throat disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the veteran's claims, letters 
dated in January 2005 and March 2005 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The letters informed the veteran that additional 
information or evidence was needed to support his service 
connection claims.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the veteran's service medical records, VA 
medical records, and private medical records have been 
obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Board notes that the veteran was afforded a VA examination in 
connection with his hearing loss claim, but not his throat 
disorder claim.  See 38 C.F.R. § 3.159(c)(4).  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  As will be 
discussed further below, the Board concludes an examination, 
in connection with the veteran's throat disorder claim, is 
not needed because there is no persuasive evidence of a 
current disability, evidence of an in-service disease or 
injury, or any indication that a claimed condition is related 
to service.  VA's duty to assist has been met.

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claims of service 
connection for hearing loss and a throat disorder, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot and no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

B.  Law and Analysis 

As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss and a throat disorder.  As such, the appeal must be 
denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. §§ 3.303, 3.304. 

The veteran contends that he was exposed to ionizing 
radiation when he traveled across Nagasaki at ground zero 
about one month after the atomic bomb was dropped.  He has 
submitted photographs in support of his claim purportedly 
showing the veteran in service in Yokohama, Okinawa, and 
Sasebo.  He also submitted one photograph which he states 
shows Nagasaki after the bomb.  Personnel records show that 
that veteran was aboard the USS Pine Island from October 1945 
to April 1946 and aboard the USS Duxbury Bay from April 1946 
to November 1947.  Information submitted by the veteran 
indicates that the USS Pine Island left California for 
Okinawa in June 1945 where she engaged in air-sea rescue 
operations during the final phases of World War II, and at 
the end of the war, entered Tokyo Bay and contributed to 
seaplane operations to the occupation of Japan in 1945.  
Following occupation duty in Japan, she conducted operations 
in the Whangpoo River near Shanghai, China.  She left the 
Pacific in 1946.  The USS Duxbury Bay was stationed in Kerama 
Retto near Okinawa in April 1945 where she served the Third 
Fleet as seadrome control tender, mail ship, movie exchange, 
and gasoline supply ship for small craft, and after the end 
of the war, she moved to the China coast and tended patrol 
squadrons at Shanghai and Tsingtao, China; Jinsen, Korea; and 
Hong Kong until returning to San Francisco in October 1946.  
She performed two more tours in the Far East in 1947 and 
1948.  Additionally, service medical records show the veteran 
entitled to wear the Asiatic Pacific Area medal, the Japanese 
Occupation Ribbon, and the World War II Victory Medal.  
Information from the National Personnel Records Center (NPRC) 
indicates that it had no DD 1141 (Record of Occupational 
Exposure to Ionizing Radiation) or record of exposure to 
radiation pertaining to the veteran, and the record contains 
no official verification of service or visitation in 
Nagasaki.  

In this regard, service connection for a disability based 
upon radiation exposure can be awarded on three different 
legal bases.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  See 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, radiogenic 
diseases may also be service connected.  See 38 C.F.R. § 
3.311.  Third, service connection may be granted when it is 
established that a disease diagnosed after discharge from 
service was otherwise incurred during active service, 
including as a result of exposure to radiation.  See 38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Under the first basis, a radiation-exposed veteran is a 
veteran who while serving on active duty, active duty for 
training, or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  Even if, 
however, a claimant is determined to be a radiation exposed 
veteran, a throat disorder or neck growth as claimed by the 
veteran is not a disease entitled to presumptive service 
connection.  38 C.F.R. § 3.309(d)(1), (2).  Although cancer 
of the thyroid and pharynx are listed diseases, the veteran 
has not provided any competent evidence of a diagnosis of 
either disorder including by history.  Accordingly, even if 
the record did establish that the veteran were a radiation-
exposed veteran as defined by regulation, the claimed throat 
disorder is not a disease entitled to presumptive service 
connection under the applicable legal criteria.  38 C.F.R. § 
3.309(d)(1), (2).  Therefore, the veteran is not entitled to 
presumptive service connection for a throat disorder as a 
radiation-exposed veteran under 38 C.F.R. § 3.309.

Under the second basis, service connection may be granted on 
the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease within a 
specified time period.  38 C.F.R. § 3.311(b).  Again, even if 
the veteran was exposed to radiation, he has not submitted 
evidence of a current diagnosis of a throat disorder, to 
include cancer or even the residuals thereof.  38 C.F.R. 
§ 3.311(b)(2).  Accordingly, service connection cannot be 
awarded on this basis.

Under the third basis, service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a), (d).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995). The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. See Ledford v. Derwinski, 
3 Vet. App. 87 (1992).  The Court has also held that evidence 
of a current hearing loss disability and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection. See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater; or when a veteran's speech recognition 
scores, using the Maryland CNC Test, are less than 94 
percent.  38 C.F.R. § 3.385.

In this case, the veteran contends that he is entitled to 
service connection for hearing loss and a throat disorder.  
See January 2005 claim. The veteran claims that his hearing 
loss and throat disorder are related to a neck surgery he had 
in 1972 to remove a growth.  The veteran surmises that the 
growth was a result of his exposure to radiation while 
stationed in Nagasaki, Japan.  See September 2007 VA medical 
examination; April 2005 VA medical examination.  

Turning to the merits of the veteran's claims, the Board 
initially notes that a review of the veteran's service 
medical records reveals that they are silent in terms of 
complaints, treatment or diagnoses of hearing problems, 
hearing loss or a throat disorder.  The veteran's June 1945 
enlistment examination and July 1948 separation examination 
reflected 15/15 bilateral whispered test results and were 
normal regarding the veteran's ears and neck.  See June 1945 
report of medical examination; July 1948 report of medical 
examination.  

The veteran reported that in 1972 he underwent surgery to 
remove a growth from his neck.  See April 2005 VA 
examination.  A request was made to obtain the veteran's 
private records of surgery, but the private hospital stated 
that all records are destroyed after 25 years.  See July 2004 
private hospital response.  The veteran did not report any 
problems regarding his neck post surgery.  See August 2005 VA 
examination.

In April 2005 the veteran was diagnosed with bilateral mild 
to profound sensorineural hearing loss. See April 2005 VA 
audiology examination.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
75
85
90
LEFT
25
45
70
85
95

At the examination, the veteran reported his occupational and 
recreational history as a carpenter and cabinet maker without 
hearing protection.  The veteran also stated that he believed 
his 1972 neck surgery was related to his current hearing 
problem but denied any ear infections or complications post-
surgery.  The examiner was unable to give an opinion 
regarding the etiology or contribution of the veteran's 
hearing loss as related to service because the service 
medical records had not been reviewed.  See April 2005 VA 
audiology examination.  However, in an August 2005 addendum, 
the examiner reviewed the veteran's service medical records 
and claims file and noted that the veteran filed his claim 
for hearing loss 56 years post military service.  The 
examiner also noted that the veteran only complained of 
hearing loss five years earlier and had no complaints of ear 
infections or plugged sensation which would be consistent 
with a neck surgery of this type affecting the Eustachian 
tube function.  The examiner opined that the veteran's 
hearing loss was not incurred in service.  The examiner 
further opined that the veteran's hearing loss was a result 
of over 20 years of construction noise and recreational 
noise, without wearing hearing protection.  The examiner 
found no chronicity or continuity of care to establish 
service connection for hearing loss.  See August 2005 VA 
addendum.  

The Board finds that the evidence of record does not support 
a finding of service connection for hearing loss.  The Board 
notes that the veteran has bilateral hearing loss by VA 
standards.  38 C.F.R. § 3.385.  The Board observes and finds 
credible the veteran's contention that he had noise exposure 
in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (noting that the Board is obligated to 
determine the credibility of lay statements); Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
However, the question remains as to whether the veteran's 
current diagnosis is related to his military service.  See 
Pond, 12 Vet. App. 341.

First, the veteran's bilateral hearing loss was not diagnosed 
within one year of service separation.  38 C.F.R. §§  3.307, 
3.309.  Second, the evidence of record does not demonstrate a 
nexus or relationship between the veteran's hearing loss and 
service.  Pond, 12 Vet. App. 341; Caluza, 7 Vet. App. 498.  
The veteran separated from service in July 1948 and first 
reported difficulty hearing 56 years later.  The Board notes 
that the decades-long evidentiary gap between active service 
and the earliest complaints of bilateral hearing loss, 
constitutes negative evidence that tends to disprove the 
claim that the veteran had an injury or disease in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that bilateral hearing loss did not have its onset in 
service or for many years thereafter.

In addition to the lack of credible evidence establishing 
that bilateral hearing loss manifested during service or for 
many years thereafter, the medical evidence does not show the 
veteran's current hearing disorder to be related to his 
military service.  The Board notes the August 2005 VA 
examiner's opinion that it is less likely than not that the 
veteran's current hearing loss is related to service.  The 
Board finds the opinion probative because the examiner 
reviewed the claims file, examined the veteran, and provided 
supporting rationale.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (holding that the probative value of medical opinion 
evidence is based on the personal examination of the patient, 
the knowledge and skill in analyzing the data, and the 
medical conclusion reached).  Moreover, although the veteran 
stated that his hearing loss was due to service, his 
statements are not competent to provide such a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Accordingly, 
service connection for bilateral hearing loss is not 
warranted.

The Board finds that service connection is also not warranted 
for a throat disorder.  The Board notes that the existence of 
a current disorder is the cornerstone of a claim for VA 
disorder compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Here, 
the veteran has not submitted any medical evidence of a 
throat disorder.  Degmetich, 104 F.3d at 1333.  Additionally, 
there is no inservice diagnosis or treatment of a throat 
disorder or documented complaints of throat or neck pain.  
Pond, 12 Vet. App. at 346 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Although the veteran reports problems with his 
throat, including his vocal chords, he is not competent to 
provide a medical diagnosis.  Espiritu, 2 Vet. App. 492 at 
495.  Moreover, although the veteran stated that his throat 
problem was due to neck surgery as a result of exposure to 
radiation, his testimony is not competent to provide such a 
medical opinion.  Id.  Accordingly, service connection for a 
throat disorder is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for hearing loss and a throat disorder.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a throat disorder, to include as due 
to ionizing radiation exposure, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


